DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (Wright) (US 2007/0011040 A1) in view of Tischer et al. (Tischer) (US 2007/0271518 A1) and Rowe (US 2013/0347016 A1).
As to claim 1, Wright discloses an apparatus (Fig. 3) comprising:
at least one memory (paragraph 50);
instructions (paragraph 50); and
processor circuitry (paragraph 50) to execute the instructions to:
determine a location of a portable device based on location data collected by the portable device (determining if the device is at-home or outside of home; Fig. 6, paragraph 60, 64, 65, 108);
determine whether a person is within a threshold distance of the portable device based on proximity data collected by the portable device (microphone detecting household member’s voice in range of the portable device; paragraph 57, 112); and
when the person is determined to be within the threshold distance of the portable device:
infer at least one of a presence or an absence of the person in a media exposure environment based on the location of the portable device, the media exposure environment associated with a panelist household (paragraph 64, 114-115).
While Wright discloses utilizing the inference of the at least one of the presence or the absence of the person to compare with presence information collected by a people meter different than the portable device (paragraph 65) to identify any errors or duplicates in the two sets of presence information (paragraph 65), he fails to specifically disclose determining a confidence level that the person corresponds to a member of the panelist household, the confidence level determined based on the proximity data and determine an accuracy of presence information collected by a people meter, the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person.
In an analogous art, Tischer discloses a system for determining television audience viewership (paragraph 55-58, 111) which will utilize proximity data to determine the presence of a person (image and voice processing to detect a person; paragraph 63) and determine a confidence level that the person corresponds to a member of the household, the confidence level determined based on the proximity data (positively identifying the particular audience member to varying levels of confidence based upon the types and amounts of data; Fig. 10, paragraph 62-63) so as to provide more improved audience information by determining how accurate the audience identification is expected to be based upon the received information (Fig. 10, paragraph 62-63).
Additionally, in an analogous art, Rowe discloses a system for determining television viewership (Fig. 1, paragraph 4, 13) which will correlated received viewership presence information from a plurality of different metering devices (Fig. 1, Fig. 4A, paragraph 24, 48-51) and determine an accuracy of presence information collected by a people meter (updating inaccurate viewership information at a first device to indicate the user stopped watching the program and left the room; Fig. 4B, 435, paragraph 6, 38, 51-52), the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person (base upon user presence information from a second device after the user logs in at the second device; Fig. 4B, paragraph 51-52) so as to eliminate false positive data samples in the user’s viewing record, such as when the viewer left the room during a program (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright’s system to include determining a confidence level that the person corresponds to a member of the panelist household, the confidence level determined based on the proximity data, as taught in combination with Tischer, for the typical benefit of determining how accurate the audience identification is expected to be based upon the received information.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright and Tischer’s system to include determining an accuracy of presence information collected by a people meter, the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program. 

As to claim 2, Wright, Tischer and Rowe disclose wherein the proximity data includes at least one of audio data captured by a microphone of the portable device, image data captured by a camera of the portable device, or usage data indicative of usage of an application executable on the portable device (see Wright at paragraph 57 and Tischer at paragraph 63).

As to claim 3, Wright, Tischer and Rowe disclose wherein the processor circuitry is to at least one of: analyze the audio data relative to a prerecorded voice signature of the member of the panelist household (see Wright at paragraph 57 and Tischer at paragraph 61-63); or analyze the image data relative to a previously captured image of the member of the panelist household (see Tischer at paragraph 61-63).

As to claim 4, Wright, Tischer and Rowe disclose wherein the processor circuitry is to analyze the usage data to determine at least one of a type of the application, an activity performed during the usage of the application, or a time of the usage of the application (see Wright at paragraph 50, 53, 57 and see Tischer at paragraph 47, 61-63).

	As to claim 5, while Wright, Tischer and Rowe disclose wherein the processor circuitry is to determine the confidence level based on biometric data generated by a biometric sensor of the portable device (see Tischer at paragraph 46, 47, 51, 63), they fail to specifically disclose fingerprint data generated by a fingerprint reader.
	The examiner takes Official Notice that it was notoriously well known in the art to utilize fingerprint data, obtained from a fingerprint reader, as a type of biometric data to uniquely identify a person for the typical benefit of taking advantage of a well-known and simple method for gathering unique data to identify a person.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright, Tischer and Rowe’s system to include fingerprint data generated by a fingerprint reader for the typical benefit of utilizing a well-known and existing method of uniquely identifying a person through easily gathered biometric data via fingerprint reader.

As to claim 6, Wright, Tischer and Rowe disclose wherein, when the person is inferred to be present in the media exposure environment and the confidence level does not satisfy a threshold, the processor circuitry is to determine that the person is a visitor to the panelist household (see Wright at paragraph 46 and Tischer at paragraph 61-63).

As to claim 7, Wright, Tischer and Rowe disclose wherein the processor circuitry is to estimate a demographic characteristic of the visitor based on the proximity data, the demographic characteristic including at least one of a gender, an age, or an ethnicity (see Tischer at paragraph 61-63).

As to claim 8, Wright, Tischer and Rowe disclose wherein, when the presence information does not include the visitor, the processor circuitry is to modify the presence information to add the visitor (see Wright at paragraph 45-46).

As to claim 9, Wright, Tischer and Rowe disclose wherein, when the confidence level satisfies a threshold indicative of the person corresponding to the member (see Tischer at paragraph 61-63), and the person is inferred to be absent from the media exposure environment while the presence information indicates the person has logged in via the people meter, the processor circuitry is to update the presence information to no longer indicate the person is logged in (see Rowe at Fig. 4B, 435, paragraph 6, 38, 51-52).

As to claim 10, Wright discloses a non-transitory computer readable medium (paragraph 50) comprising instructions that, when executed, cause a machine to at least:
determine a location of a portable device based on location data collected by the portable device (determining if the device is at-home or outside of home; Fig. 6, paragraph 60, 64, 65, 108);
determine whether a person is within a threshold distance of the portable device based on proximity data collected by the portable device (microphone detecting household member’s voice in range of the portable device; paragraph 57, 112); and
when the person is determined to be within the threshold distance of the portable device:
infer at least one of a presence or an absence of the person in a media exposure environment based on the location of the portable device, the media exposure environment associated with a panelist household (paragraph 64, 114-115).
While Wright discloses utilizing the inference of the at least one of the presence or the absence of the person to compare with presence information collected by a people meter different than the portable device (paragraph 65) to identify any errors or duplicates in the two sets of presence information (paragraph 65), he fails to specifically disclose determining a confidence level that the person corresponds to a member of the panelist household, the confidence level determined based on the proximity data and determine an accuracy of presence information collected by a people meter, the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person.
In an analogous art, Tischer discloses a system for determining television audience viewership (paragraph 55-58, 111) which will utilize proximity data to determine the presence of a person (image and voice processing to detect a person; paragraph 63) and determine a confidence level that the person corresponds to a member of the household, the confidence level determined based on the proximity data (positively identifying the particular audience member to varying levels of confidence based upon the types and amounts of data; Fig. 10, paragraph 62-63) so as to provide more improved audience information by determining how accurate the audience identification is expected to be based upon the received information (Fig. 10, paragraph 62-63).
Additionally, in an analogous art, Rowe discloses a system for determining television viewership (Fig. 1, paragraph 4, 13) which will correlated received viewership presence information from a plurality of different metering devices (Fig. 1, Fig. 4A, paragraph 24, 48-51) and determine an accuracy of presence information collected by a people meter (updating inaccurate viewership information at a first device to indicate the user stopped watching the program and left the room; Fig. 4B, 435, paragraph 6, 38, 51-52), the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person (base upon user presence information from a second device after the user logs in at the second device; Fig. 4B, paragraph 51-52) so as to eliminate false positive data samples in the user’s viewing record, such as when the viewer left the room during a program (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright’s system to include determining a confidence level that the person corresponds to a member of the panelist household, the confidence level determined based on the proximity data, as taught in combination with Tischer, for the typical benefit of determining how accurate the audience identification is expected to be based upon the received information.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright and Tischer’s system to include determining an accuracy of presence information collected by a people meter, the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program.

As to claim 11, Wright, Tischer and Rowe disclose wherein the proximity data includes at least one of audio data captured by a microphone of the portable device, image data captured by a camera of the portable device, or usage data indicative of usage of an application executable on the portable device (see Wright at paragraph 57 and Tischer at paragraph 63).

As to claim 12, Wright, Tischer and Rowe disclose wherein the instructions cause the machine to: analyze the audio data relative to a prerecorded voice signature of the member of the panelist household (see Wright at paragraph 57 and Tischer at paragraph 61-63); or analyze the image data relative to a previously captured image of the member of the panelist household (see Tischer at paragraph 61-63).

As to claim 13, Wright, Tischer and Rowe disclose wherein the instructions cause the machine to analyze the usage data to determine at least one of a type of the application, an activity performed during the usage of the application, or a time of the usage of the application (see Wright at paragraph 50, 53, 57 and see Tischer at paragraph 47, 61-63).

	As to claim 14, while Wright, Tischer and Rowe disclose wherein the instructions cause the machine to determine the confidence level based on biometric data generated by a biometric sensor of the portable device (see Tischer at paragraph 46, 47, 51, 63), they fail to specifically disclose fingerprint data generated by a fingerprint reader.
	The examiner takes Official Notice that it was notoriously well known in the art to utilize fingerprint data, obtained from a fingerprint reader, as a type of biometric data to uniquely identify a person for the typical benefit of taking advantage of a well-known and simple method for gathering unique data to identify a person.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright, Tischer and Rowe’s system to include fingerprint data generated by a fingerprint reader for the typical benefit of utilizing a well-known and existing method of uniquely identifying a person through easily gathered biometric data via fingerprint reader.

As to claim 15, Wright, Tischer and Rowe disclose when the person is inferred to be present in the media exposure environment and the confidence level does not satisfy a threshold, the processor circuitry is to determine that the person is a visitor to the panelist household (see Wright at paragraph 46 and Tischer at paragraph 61-63).

As to claim 16, Wright, Tischer and Rowe disclose instructions that cause the machine to estimate a demographic characteristic of the visitor based on the proximity data, the demographic characteristic including at least one of a gender, an age, or an ethnicity (see Tischer at paragraph 61-63).

As to claim 17, Wright, Tischer and Rowe disclose wherein the instructions cause the machine to, when the presence information does not include the visitor, the processor circuitry is to modify the presence information to add the visitor (see Wright at paragraph 45-46).

As to claim 18, Wright, Tischer and Rowe disclose wherein the instructions cause the machine to, when the confidence level satisfies a threshold indicative of the person corresponding to the member (see Tischer at paragraph 61-63), and the person is inferred to be absent from the media exposure environment while the presence information indicates the person has logged in via the people meter, the processor circuitry is to update the presence information to no longer indicate the person is logged in (see Rowe at Fig. 4B, 435, paragraph 6, 38, 51-52).

As to claim 19, Wright discloses a method comprising:
determining a location of a portable device based on location data collected by the portable device (determining if the device is at-home or outside of home; Fig. 6, paragraph 60, 64, 65, 108);
determining whether a person is within a threshold distance of the portable device based on proximity data collected by the portable device (microphone detecting household member’s voice in range of the portable device; paragraph 57, 112); and
when the person is determined to be within the threshold distance of the portable device:
inferring at least one of a presence or an absence of the person in a media exposure environment based on the location of the portable device, the media exposure environment associated with a panelist household (paragraph 64, 114-115).
While Wright discloses utilizing the inference of the at least one of the presence or the absence of the person to compare with presence information collected by a people meter different than the portable device (paragraph 65) to identify any errors or duplicates in the two sets of presence information (paragraph 65), he fails to specifically disclose determining a confidence level that the person corresponds to a member of the panelist household, the confidence level determined based on the proximity data and determine an accuracy of presence information collected by a people meter, the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person.
In an analogous art, Tischer discloses a system for determining television audience viewership (paragraph 55-58, 111) which will utilize proximity data to determine the presence of a person (image and voice processing to detect a person; paragraph 63) and determine a confidence level that the person corresponds to a member of the household, the confidence level determined based on the proximity data (positively identifying the particular audience member to varying levels of confidence based upon the types and amounts of data; Fig. 10, paragraph 62-63) so as to provide more improved audience information by determining how accurate the audience identification is expected to be based upon the received information (Fig. 10, paragraph 62-63).
Additionally, in an analogous art, Rowe discloses a system for determining television viewership (Fig. 1, paragraph 4, 13) which will correlated received viewership presence information from a plurality of different metering devices (Fig. 1, Fig. 4A, paragraph 24, 48-51) and determine an accuracy of presence information collected by a people meter (updating inaccurate viewership information at a first device to indicate the user stopped watching the program and left the room; Fig. 4B, 435, paragraph 6, 38, 51-52), the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person (base upon user presence information from a second device after the user logs in at the second device; Fig. 4B, paragraph 51-52) so as to eliminate false positive data samples in the user’s viewing record, such as when the viewer left the room during a program (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright’s system to include determining a confidence level that the person corresponds to a member of the panelist household, the confidence level determined based on the proximity data, as taught in combination with Tischer, for the typical benefit of determining how accurate the audience identification is expected to be based upon the received information.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright and Tischer’s system to include determining an accuracy of presence information collected by a people meter, the accuracy determined based on the confidence level and the inference of the at least one of the presence or the absence of the person, as taught in combination with Rowe, for the typical benefit of eliminating false positive data samples in the user’s viewing record, such as when the viewer left the room during a program. 

As to claim 20, Wright, Tischer and Rowe disclose wherein the proximity data includes at least one of audio data captured by a microphone of the portable device, image data captured by a camera of the portable device, or usage data indicative of usage of an application executable on the portable device (see Wright at paragraph 57 and Tischer at paragraph 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424